Citation Nr: 0914597	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
paranoid schizophrenia, and, if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disability, and, if so, whether service 
connection is warranted.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to December 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2001 and July 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida and a September 2006 rating 
decision of the RO in St. Louis, Missouri.  In the November 
2001 rating decision, the VARO denied service connection for 
a right ankle disability.  In the July 2002 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for paranoid schizophrenia.  In the September 2006 
decision, the RO denied a TDIU.  Jurisdiction is currently 
with the RO in St. Petersburg.  

In December 2004, the Board issued a decision determining 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for a 
right ankle disability.  The Board also remanded the issue of 
whether new and material evidence had been submitted to 
reopen a previously denied claim for service connection for 
paranoid schizophrenia.  The purpose of the remand was to 
obtain VA treatment records.  That action has since been 
completed.  

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court) that part of the December 2004 
decision that addressed the issue of a right ankle 
disability.  In an October 2006 Order, the Court vacated the 
Board decision as to the issue regarding a right ankle 
disability and remanded that matter to the Board for 
readjudication consistent with the Order.  

In the October 2006 Order, the Court explained that VA had 
not provided the Veteran with notice under 38 U.S.C.A. 
§ 5103(a) with regard to the evidence needed to reopen her 
claim for service connection for a right ankle disability.  
The Court rejected the argument that VCAA compliant notice 
with regard to substantiating a claim for service connection 
rendered non-prejudicial to the Veteran the lack of notice to 
reopen the claim.  

In February 2004, the Veteran testified before a member of 
the Board during a videoconference hearing.  That member is 
no longer with the Board.  In May 2008, the Board remanded 
this matter to the RO to schedule the Veteran for another 
hearing before a member of the Board.  In February 2009, the 
Veteran testified during a personal hearing before the 
undersigned Acting Veterans Law Judge.  Transcripts of both 
hearings are of record.  

As all actions specified in both the February 2004 and May 
2008 remands have been accomplished, the RO has properly 
returned this matter to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Entitlement to service connection for paranoid 
schizophrenia was denied in an unappealed October 1979 rating 
decision.  

2.  Evidence added to the record since the October 1979 
denial of service connection for paranoid schizophrenia, that 
is not cumulative or redundant of evidence already of record, 
raises a reasonable possibility of substantiating the claim.  

3.  Paranoid schizophrenia did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from active service, was not caused by or 
aggravated by the Veteran's service connected ear disability, 
and is not otherwise related to the Veteran's active service.  

4.  Entitlement to service connection for a right ankle 
disability was last disallowed in an unappealed September 
1998 rating decision.  

5.  Evidence added to the record since the September 1998 
disallowance of service connection for a right ankle 
disability is cumulative or redundant of evidence previously 
of record and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  The Veteran's service connected hearing loss disability 
renders her unable to secure or maintain substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The October 1979 rating decision that denied service 
connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for paranoid 
schizophrenia.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008).  

3.  The criteria for service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  

4.  The September 1998 rating decision that disallowed 
service connection for a right ankle disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2008).  

5.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a right 
ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001).  

6.  The criteria for an award of TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, VCAA notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claims of entitlement to service connection for 
a right ankle disability and for paranoid schizophrenia had 
previously been denied.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must both notify a claimant of 
the evidence and information that is necessary to reopen a 
previously denied claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

After a review of the claims file, the Board finds no VCAA 
notice letter addressing the Veteran's claim for service 
connection for a right ankle disability.  Nor does the claims 
file contain a notice letter explained how VA assigns 
effective dates and disability ratings.  Although VCAA notice 
is defective in this case, not all defects in VCAA notice 
require corrective measures.  The test is whether the lack of 
notice resulted in prejudice to the Veteran, or, stated 
another way, whether the lack of notice affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed Cir. 2007).  

In Sanders, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that there is a rebuttable presumption 
that all VCAA notice errors are prejudicial to the claimant.  
In that decision, the Federal Circuit provided a list of 
three examples of how VA could rebut the presumption, one of 
which was by showing that the claimant had actual knowledge 
of that information which proper notice would have provided.  
Id. at 887.  As the Federal Circuit specifically referred to 
the list as examples, the list was not exhaustive.  Rather, 
the underlying standard for rebutting the presumptions is a 
showing that the essential fairness of the adjudication was 
not affected by the defect in notice.  That standard has been 
met in this case.  

In the instant case, the Secretary provided the Veteran with 
a letter conforming to the Court's decision in Kent with 
regard to the claim for service connection for paranoid 
schizophrenia.  In a letter, dated in March 2002, the RO 
accurately told the Veteran that service connection for 
schizophrenia had previously been denied in 1979 because the 
evidence or record failed to establish a relationship between 
her psychosis and her mastoidectomy.  The letter also 
informed the Veteran that she must submit new and material 
evidence in order to reopen her claim.  While the RO provided 
the Veteran with the definition of new and material evidence 
in effect prior to August 2001, which does not apply as to 
the psychiatric issue, such error is harmless and as Board 
here reopens her claim.  

The March 2002 letter also informed the Veteran of the 
evidence needed to substantiate the underlying claim for 
service connection for paranoid schizophrenia and of her and 
VA's respective duties in obtaining evidence.  

Although VA has not provided VCAA notice as to how a 
disability rating or effective date would be assigned if 
service connection were granted for paranoid schizophrenia, 
this cannot result in prejudice to the Veteran.  The RO 
denied service connection for the claimed disability and the 
Board denies her appeal in the instant decision.  Hence, no 
disability rating or effective date will be assigned, 
rendering such questions moot.  

With regard to the Veteran's claim of entitlement to service 
connection for a right ankle disability, the threshold 
question is whether the Veteran's claim should be reopened.  
Because the Board finds that the claim may not be reopened, 
the only notice defect that could possibly be prejudicial to 
the Veteran is the lack of notice as to what is needed to 
reopen the claim.  The Veteran has shown that she has actual 
knowledge of what is needed to reopen her claim and, more 
importantly, has shown that she has no evidence or 
information that could result in reopening her claim.  For 
these reasons, the lack of notice could not have affected the 
essential fairness of the adjudication.  

The RO last disallowed service connection for a right ankle 
disability in a September 1998 rating decision after 
determining that new and material evidence had not been 
submitted to reopen the claim.  To find the substantive basis 
for denial of her claim, one must look to the initial denial 
in a November 1990 rating decision.  That basis for such 
denial was that a disability of the Veteran's right ankle was 
not shown to have had onset during service or to be related 
to the Veteran's service.  

Of note is that the pathology of the Veteran's right ankle at 
issue involves a ganglion cyst first found in 1979 and last 
treated in 1983.  Both prior to and since the last final 
denial of this claim, the Veteran has reported that she 
injured her ankle during basic training "fall and crawl" 
exercises in 1955.  She most recently reiterated this 
assertion during the February 2004 hearing, testifying that 
her inservice injury was a twisted ankle.  February 2004 
hearing transcript at 3.  

During that hearing she testified that she first received 
treatment involving her right ankle in 1981.  Id. at 6-7.  
She testified that she had not had any problems with either 
ankle since her last ankle surgery.  Id.  A review of the 
record shows that the last surgery occurred in 1983.  

When asked by her representative why she believed that her 
ankle condition was related to service, the Veteran responded 
"I don't really know, I know it was hurt back then no worse 
than what it was whenever they had the operations done."  
Id. at 8.  When asked if her ankle operations were for a cyst 
or for her previous injury, the Veteran replied that she did 
not know.  Id.  

The testimony noted above demonstrates that the Veteran knows 
that a favorable disposition of her claim requires a showing 
that the injury she believes to have occurred during service 
bears some relationship to post service pathology of her 
right ankle.  While this requirement is common to reopening 
her claim and for substantiating service connection, this 
requirement standing alone is distinct from the more 
stringent requirements necessary to establish service 
connection.  Those requirements include that the evidence is 
credible and at least in equipoise as to whether she 
currently has a right ankle disability, whether she had an 
injury or event during service involving her right ankle, and 
whether there is a nexus between service and current right 
ankle pathology.  

The Veteran's testimony demonstrates that there is no 
reasonable possibility that she has any information or 
evidence that could relate any post service ankle disability 
to her service.  By her own account she has no idea how the 
injury that she recalls as a twisted ankle in 1955 could be 
related to a ganglion cyst of that ankle first found in 1979.  

At this point, further delaying adjudication of this claim 
for VA to provide the Veteran with a letter telling her to 
submit evidence of a nexus between her reported inservice 
ankle sprain and a cyst first found decades after service 
would amount to no more than a ministerial act of no 
practical value.  She has already testified that she has no 
evidence to submit and cannot identify any relevant evidence.  

Because the Veteran knows what is needed to reopen her claim 
- a showing of a relationship between an inservice ankle 
injury and her post service ganglion cyst, and has 
demonstrated that she has no evidence or information going to 
that question, she cannot possibly have been prejudiced by 
lack of notice telling her that she needed to submit new and 
material evidence of a relationship between an event or 
injury during service and her post service ganglion cyst.  

Absent evidence to reopen the Veteran's finally disallowed 
claim for a right ankle disability, no questions regarding 
whether service connection is warranted will be reached.  VA 
will not weigh evidence to determine if the Veteran has the 
claimed disability, whether her account of an in-service 
ankle sprain is credible, or address any question as to 
assignment of a disability rating or an effective date.  
Hence, all other notice errors as to this issue could only 
result in prejudice to the Veteran if her claim was reopened.  
The Board here finds that her claim cannot be reopened.  
Therefore, all other notice errors amount to harmless error.  

The Board is granting a TDIU.  Therefore, the only notice 
error that could still affect the ultimate outcome as to this 
issue is the lack of notice as to how VA assigns effective 
dates.  While notice as to how VA assigns effective dates has 
not been provided, this defect cannot result in prejudice to 
the Veteran.  The RO, not the Board, will assign an effective 
date for a TDIU.  If the Veteran should disagree with the 
date that the RO assigns, she will have the opportunity to 
initiate an appeal to the Board of that date without loss of 
any legal position.  

For the above reasons, no further assistance is required with 
respect to the duty to notify under the VCAA.

VA also has a duty to assist the Veteran in the development 
of her claims.  This duty includes assisting her in the 
procurement of service and other pertinent treatment records 
and providing an examination or obtaining a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board determines in this decision that new and material 
evidence has not been obtained or secured with regard to the 
Veteran's claim for service connection for a right ankle 
disability.  Therefore, VA has no duty to provide a medical 
examination or obtain an opinion as to the Veteran's claimed 
disability of the right ankle.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for service connection for 
paranoid schizophrenia, there are four factors for 
consideration.

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran has not been afforded a VA 
examination with respect to her claim for service connection 
for paranoid schizophrenia.  However, there is sufficient 
evidence of record to decide this claim.  The evidence that 
triggered reopening this claim included evidence favorable 
and unfavorable to the Veteran's claim that her paranoid 
schizophrenia is related to her ear disabilities.  She has 
asserted no other basis for service connection for paranoid 
schizophrenia.  The evidence unfavorable to her claim is more 
probative as to this issue than is the evidence favorable to 
her claim.  As VA has sufficient competent evidence to decide 
the claim, there is no duty to afford the Veteran an 
examination or to obtain an opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records and VA 
treatment records are associated with the claims file as is 
an August 1979 letter from the Veteran's brother-in-law, 
State of Florida Court documents, and reports from the 
Florida State Hospital.  

Further regarding the duty to assist, the claims file 
contains the Veteran's statements in support of her claims, 
including testimony provided at the February 2004 and 
February 2009 Board hearings.  The Board has carefully 
reviewed such statements and concludes that the Veteran has 
not identified further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
available evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

As indicated above, claims of entitlement to service 
connection for a right ankle disability and paranoid 
schizophrenia were denied by the RO in rating decisions 
issued prior to receipt of the Veteran's claims for these 
disabilities which gave rise to her current appeal.  

Once the RO denies a claim, the claimant has an opportunity 
to initiate an appeal to the Board.  See 38 U.S.C.A. § 7105.  
If no appeal is initiated, the decision becomes final.  Id.  
Generally, final decisions may not be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue 
of whether service connection is warranted, the Board must 
first determine whether the claims may be reopened.  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In order to decide a claim on the merits, the Board has a 
duty to weigh all probative evidence of record to determine 
whether the evidence is at least in equipoise, and thus 
deserving of a grant of benefits.  See eg. Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In contrast, 
determining whether new and material evidence has been 
submitted to reopen a claim does not involve the weighing of 
evidence.  See Elkins, 12 Vet. App. at 218-19 (holding that 
the Board must reopen a claim before weighing the probative 
value of the evidence).  

Moreover, even in cases where it appears the RO has reopened 
the claim of their own initiative, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO has characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  

"New and material evidence" is defined by regulation in 
38 C.F.R. § 3.156.  That regulation was revised, effective in 
August 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  For claims filed prior 
to August 2001, the definition then in effect applies.  For 
claims filed after August 2001, the revised version applies.  
In this case, the Veteran filed her claim to reopen the issue 
of service connection for a right ankle disability prior to 
August 2001 and her claim to reopen the issue of service 
connection for paranoid schizophrenia after August 2001.  

Paranoid schizophrenia - New and Material Evidence

In an October 1979 rating decision, the RO denied service 
connection for paranoid schizophrenia on the basis that there 
was no relationship between this disability and the Veteran's 
service or her service-connected disability of the ears.  
That decision and a copy of the Veteran's appellate rights 
were sent to the Veteran and her representative the following 
month.  She did not appeal that decision so the decision 
became final.  

In a communication received in December 2001, the Veteran 
requested that her claim of entitlement to service connection 
for paranoid schizophrenia be reopened.  As this postdated 
the August 2001 revision 38 C.F.R. § 3.156, the revised 
version of this regulation applies.  That version defines new 
and material evidence as evidence not previously submitted to 
agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Evidence of record at the time of the last final October 1979 
decision included service treatment records, VA outpatient 
treatment records, a statement from the Veteran's brother-in-
law, and statements from the Veteran.  

Evidence received since the October 1979 rating decision 
includes VA treatment records, additional statements from the 
Veteran, an August 1984 psychiatric history and mental status 
examination report form the Florida State Hospital, a State 
of Florida Court Order for involuntary placement in the 
Florida State Hospital, and transcripts of hearings before 
members of the Board.  

Several VA treatment notes from 1980 provide evidence 
addressing whether the Veteran's paranoid schizophrenia is 
related to her service connected disability of the ears.  
While this evidence was constructively of record from its 
creation, it does not appear to have been received by the RO 
prior to the expiration of the appeal period of the October 
1979 rating decision.  Therefore, 38 C.F.R. § 3.156(b) does 
not operate to treat this evidence as having been filed in 
connection with the October 1979 decision.  

Because the evidence from June 1980 evidence addresses the 
basis for which service connection was previously denied and 
is both favorable and unfavorable to the Veteran's claim, the 
Board finds the evidence raises a reasonable possibility of 
substantiating the claim.  Therefore, the requirements under 
38 C.F.R. § 3.156 have been met and the claim is reopened.  

Paranoid Schizophrenia - Service Connection

Having reopened the claim for service connection for paranoid 
schizophrenia, the Board will now address the underlying 
service connection claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2008).

In addition to the theories of entitlement to service 
connection already explained, service connection may be 
established if the claimed disability is the result of or has 
been aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310 (2008).  
This is referred to as "secondary service connection."  
Similarly, any increase in severity of a nonservice connected 
disease or injury that is proximately due to or the result of 
a service connected disease or injury, and not due to the 
natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice connected disease or 
injury is said to have been aggravated by the service 
connected disease or injury.  In cases of aggravation of a 
veteran's nonservice connected disability by a service 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

38 C.F.R. § 3.310 was revised during the course of the 
Veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  

The revised version of § 3.310 arguably places burdens on the 
claimant more onerous than those of the unrevised version.  
There is no indication that the revision was meant to have a 
retroactive effect.  Therefore, the Board will apply the 
version in effect prior to the revision.  

In adjudicating this claim, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated as follows:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing of medical opinion evidence.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  In that case, the Court 
found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

In reviewing the evidence of record, it is noted that the 
service treatment records are absent for any evidence of 
psychiatric treatment.  During service, the Veteran suffered 
from chronic bilateral otitis media and mastoiditis.  A 
Medical Board determined that the Veteran should be 
discharged due to this disability.  A November 1955 report of 
medical examination indicates that the Veteran had a normal 
psychiatric clinical evaluation.  This constitutes evidence 
against her claim as it tends to show that her paranoid 
schizophrenia did not have onset during her active service.  
There is no competent evidence or record to support a finding 
that the Veteran's paranoid schizophrenia had onset during 
service.  

By 1972, the Veteran had undergone radical bilateral 
mastoidectomies to treat her ear disabilities.  The record is 
absent for any clear indication of when that surgery took 
place.  

An April 1976 VA treatment note is the earliest evidence of 
record that the Veteran had a psychiatric disability.  A 
clinician remarked that the Veteran reported a conspiracy 
directed at her and the clinician suggested that a staff 
psychologist may be helpful.  

A VA psychiatry consult from April 1979 provided a diagnosis 
of paranoid schizophrenia.  In that consult report, a 
psychiatrist stated that "individuals with hearing problems, 
as well as visual problems are known to be paranoid."  He 
provided a diagnosis of paranoid schizophrenia aggravated by 
hearing problem.  This evidence is favorable to the Veteran's 
claim.  This marks the earliest manifestation of the 
Veteran's paranoid schizophrenia.  As the evidence comes more 
than one year after discharge from service, the presumptive 
provisions for chronic diseases are not for application.  

In a letter dated in August 1979, the Veteran's brother-in-
law, "W.D." reported that the Veteran began hallucinating 
shortly after she underwent surgical treatment for her ear 
infections.  He expressed an opinion that the Veteran had 
been misdiagnosed and that her psychiatric symptoms were the 
result of her surgery.  

The Board notes that W.D. is competent to report when he 
remembers first observing the Veteran's psychiatric symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has 
considered his statement in deciding this appeal.  

In contrast, W.D.'s opinion that the Veteran was misdiagnosed 
or that her psychiatric disability results from surgical 
treatment for ear infections is not competent evidence.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

This in not to say that laypersons can never provide 
probative evidence as to matters that at first inspection 
appear to be of a medical nature.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit 
explained in footnote 4 that a layperson may be competent to 
provide evidence as to the existence of a simple condition 
such as a broken leg but not competent to provide evidence as 
to a more complex question such as what type of cancer is 
present.  Similarly, the Court has held that a layperson is 
not competent to diagnose asthma.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

Here, whether the Veteran has been misdiagnosed as suffering 
from paranoid schizophrenia rather than some organic injury 
due to her surgery is more in line with the complex medical 
issue of which a lay person is not competent to provide an 
opinion.  Therefore, W.D.'s lay opinion as to a misdiagnosis 
or the cause of the Veteran's psychiatric disability is not 
competent evidence.  

In a May 1980 VA treatment note, a social worker noted that 
the Veteran's brother-in-law had commented on her psychosis 
following surgical treatment for her ear disabilities.  This 
led to psychological and neuropsychiatric testing.  

June 1980 VA notes document this testing.  Psychological 
testing showed evidence of schizophrenia but little evidence 
of an organic overlay and the Veteran was referred for 
neuropsychiatric testing.  Neuropsychiatric notes include a 
detailed history of the Veteran's ear disabilities, hearing 
loss, and surgical treatment.  The clinician provided that 
the Veteran's ear disabilities were of the type that could be 
related to motor function discrepancies but not to higher 
mental abilities.  This is evidence that the Veteran's ear 
disabilities are not related to her paranoid schizophrenia.  

The Veteran was scheduled for additional neuropsychiatric 
testing to determine whether she had motor function 
discrepancies related to her ear disabilities but she left 
the hospital without permission before the testing could be 
carried out.  The lack of the recommended additional testing 
has no impact on the issue before the Board because these 
notes already established that the testing was not related to 
her paranoid schizophrenia.  

The reports detailed above are evidence against the Veteran's 
claim, and the Board affords these reports considerable 
probative value.  The clinicians were specifically 
investigating a link between the Veteran's paranoid 
schizophrenia and her ear disabilities.  They had before them 
and recounted her history and were well aware of her hearing 
loss, her repeated infections, and her surgical treatment.  
Yet, they concluded that while her ear disabilities could 
possibly cause motor function problems, the Veteran's 
physical disabilities did not impact on her thinking 
processes.  This is evidence that her ear disabilities have 
no effect, whether by causation or aggravation, on her 
paranoid schizophrenia.  

Following these reports, there are no further statements from 
clinicians relating the Veteran's ear disabilities to her 
paranoid schizophrenia.  This is despite the ensuing well 
documented twenty-seven years of treatment for both 
conditions.  This lack of any connection expressed by 
clinicians over the many years since, is itself evidence that 
there is no connection.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).

Also of record is an October 1984 discharge summary from the 
Florida State Hospital.  Although the Veteran was diagnosed 
with paranoid schizophrenia and her disability of the ears, 
there is no indication from this report that her ear 
disabilities had any effect on her paranoid schizophrenia.  
This lack of mention of any connection is itself evidence 
that there is no relationship between the Veteran's paranoid 
schizophrenia and her bilateral ear disabilities.  Id.  

After weighing all evidence of record, the Board finds that 
the detailed analysis provided by the psychologist and 
neurology specialist in June 1980 is more probative of 
whether there is any relationship between the Veteran's ear 
disabilities and her paranoid schizophrenia that is the 
rather cursory opinion stated by the psychiatrist in April 
1979.  The Board has considered W.D.'s statements as to the 
relative dates of her surgeries and onset of her psychiatric 
symptoms.  Given that the clinicians who tested the Veteran 
in 1980 were aware of her history, the Board finds that this 
information from W.D. has already been accounted for by those 
clinician's statements and is not sufficiently probative to 
change the outcome of this decision.  The lack of further 
mention of a connection between these two conditions for so 
many years since also preponderates against the Veteran's 
claim.  

Moreover, specifically relating to a claim of service 
connection on a direct basis, it is observed that the first 
post-service treatment was not shown until 1976, over two 
decades following the Veteran's discharge from active 
service.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  It is acknowledged that the Veteran is 
competent to report a history of continued psychiatric 
symptoms, since they are capable of lay observable.  See 
Layno, supra.  However, while sincere in her beliefs, in 
light of the lengthy absence of complaints or treatment 
following separation, her statements as to continuity of 
symptomatology, express or implied, are not found to be 
credible here.

Because the preponderance of evidence is against a finding 
that her paranoid schizophrenia and her ear disabilities are 
related in any manner, service connection cannot be granted 
based on such a relationship.  As the evidence in this case 
is not in equipoise there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Ankle Disability -New and Material Evidence

Notwithstanding the RO's implicit reopening of the Veteran's 
claim for service connection for a right ankle disability, 
the Board has jurisdictional responsibility to determine 
whether it is proper to reopen the claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen this claim.  Only if the Board determines 
that new and material evidence sufficient to reopen the 
claims has been received, will the Board proceed to address 
the merits.  Otherwise, the analysis ends with a decision to 
not reopen the claim.

Service connection was first denied for a right ankle 
disability in a November 1990 rating decision.  The basis for 
that denial was that there was no evidence that the Veteran's 
diagnosed ankle disorder, a ganglion cyst, was incurred in or 
the result of her military service.  

In October 1997 and September 1998 rating decisions, the RO 
again disallowed service connection for a right ankle 
disability, determining that new and material evidence had 
not been submitted to reopen the claim.  The September 1998 
rating decision and a copy of the Veteran's appellate rights 
were sent to her and her representative in September 1998.  
She did not appeal that decision and the decision thus became 
final.  

The Veteran's request to reopen the right ankle claim was 
received in March 2001.  Therefore, the re-amended version of 
38 C.F.R. § 3.156 applies.  Under that version, new and 
material evidence required to reopen this claim is evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

Therefore, in order to reopen her claim for service 
connection for a right ankle disability, evidence added to 
the record since the September 1998 decision, must be 
evidence not redundant or duplicative of the earlier evidence 
and must tend to show that a right ankle disability had onset 
during service or was caused by her service.  

Prior to September 1998, the pertinent evidence of record 
consisted of the Veteran's service treatment records, VA 
treatment records, and the Veteran's statements.  Service 
treatment records were absent for mention of symptoms of the 
Veteran's right ankle and the November 1955 Medical Board 
report of medical examination indicated normal clinical 
evaluation of the Veteran's lower extremities.  VA treatment 
records documented that the Veteran underwent several 
surgical procedures to treat a right ankle ganglion cyst from 
1979 through 1983.  None of the treatment records mentioned 
the Veteran's active service or a previous injury as having 
any relationship to the cyst.  

Only the Veteran's statements referred to a right ankle 
disability as related to her service.  She repeatedly 
contended that she had injured her right ankle during a basic 
training "fall and crawl" exercise in 1955.  

Pertinent evidence added to the record since the last final 
September 1998 rating decision consists of the Veteran's 
written statements and her testimony during the February 2004 
and February 2009 Board hearings.  These statements and 
testimony are redundant and cumulative of the evidence 
already of record.  In short, the Veteran has merely 
continued to report that she injured her ankle in an exercise 
during basic training, was not permitted to seek treatment 
for the injury, and next experienced symptoms involving her 
right ankle more than twenty years after discharge from 
service.  

Although the Veteran has elaborated on the account of her in-
service ankle injury, which she characterized as a painful 
twisted ankle, she has not added any pertinent information.  
She has offered no evidence as to how the post-service 
ganglion cyst was related to her alleged in-service ankle 
injury.  Indeed, during the February 2004 hearing she 
testified that she to the effect that she had no basis for 
believing that her twisted ankle, in 1955, was related to her 
ganglion cyst found in 1979.  Therefore, the evidence that 
does mention her right ankle cyst is redundant and cumulative 
of evidence previously of record.  

Details that the Veteran has added since 1998 amount to only 
inconsequential statements surrounding her self reported in-
service ankle injury, such as that she reported the injury to 
a superior but was not allowed to report for medical 
treatment.  These details do not transform her statements 
into material evidence because the details, whether taken in 
isolation or with the rest of the evidence of record, are not 
so significant that the evidence must be considered in order 
to fairly decide the merits of the claim.  For these reasons, 
the provisions of 38 C.F.R. § 3.156, as in effect prior to 
August 29, 2001, have not been met.  Consequently, her claim 
cannot be reopened.  

TDIU

TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).

In order to be granted a TDIU, the Veteran's service- 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is currently in effect for the following 
disabilities suffered by the Veteran: Bilateral hearing loss 
with bilateral mastoidectomies, evaluated as 80 percent 
disabling since April 2003.  Moreover, tinnitus has been 
evaluated as 10 percent disabling since November 2000.  
Therefore, the percentage requirements for application of 
38 C.F.R. § 4.16(a) have been met.  

Of record is a Feasibility / Independent Living Needs 
Assessment report date in December 2007.  This assessment was 
conducted by "J.S.L.", Ph.D. pursuant to a referral from a 
VA vocational rehabilitation counselor.  Dr. J.S.L. indicated 
that he had interviewed the Veteran and provided a detailed 
account of the Veteran's relevant history.  Significantly, 
Dr. J.S.L. stated as follows:  "what is particularly 
debilitating for her is her inability to hear and her 
delusional thought processes, both of which would render her 
unemployable."  He also concluded that the Veteran was no 
longer capable of sustaining long term employment and it was 
not feasible to attempt to retrain her for employment.  

The Board interprets Dr. J.S.L.'s use of the word "both" in 
the above to mean that the Veteran is unemployable due to her 
hearing loss disability independent of her psychiatric 
disability.  This evidence thus shows that the remaining 
element of 38 C.F.R. § 4.16(a) has been met; the Veteran's 
service connected hearing loss disability renders her 
incapable of securing and maintaining substantially gainful 
employment.  As these requirements have been met, an award of 
TDIU is warranted here.  




ORDER

New and material evidence having been received, a claim for 
service connection for paranoid schizophrenia is reopened, 
and to this extent only the appeal is granted.  

Service connection for paranoid schizophrenia is denied.  

New and material evidence not having been received, the 
request to reopen a claim of entitlement to service 
connection for a right ankle disability is denied.  

Entitlement to TDIU is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


